        Case 6:21-cv-00003 Document 64 Filed on 02/06/21 in TXSD Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                             VICTORIA DIVISION
_______________________________________

STATE OF TEXAS


                        Plaintiff,

   v.                                                 Case No. 6:21-cv-00003

UNITED STATES OF AMERICA, et al.,

                  Defendants.
_______________________________________

   PROPOSED INTERVENORS’ REPLY IN SUPPORT OF EMERGENCY MOTION TO
                             INTERVENE

         “Federal courts should allow intervention where no one would be hurt and the greater justice

could be attained.” Texas v. United States, 805 F.3d 653, 657 (5th Cir. 2015). As Proposed Intervenors

previously explained, that is the case here, and intervention is warranted. See ECF No. 28. The United

States does not object to intervention. Texas, for its part, does not dispute the lion’s share of Rule

24’s requirements. These issues should therefore be deemed conceded. And the two arguments

Texas does make lack merit. Proposed Intervenors have satisfied the “minimal” burden of showing

that the representation “may be” inadequate, so they are entitled to intervention as of right.

Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972). And, in any event, there

are very good reasons for the Court to exercise its discretion to permit intervention, and Texas can

point to no considerations that warrant the denial of permissive intervention. The motion should

therefore be granted.




                                                  1
         Case 6:21-cv-00003 Document 64 Filed on 02/06/21 in TXSD Page 2 of 8




    I.        PROPOSED INTERVENORS’ INTERESTS MAY BE INADEQUATELY
              REPRESENTED.

          As Proposed Intervenors previously explained, the federal Defendants, which have their

own institutional interests and must “represent the broad public interest,” Sierra Club, 18 F.3d at

1208, may not adequately represent the particular interests of Proposed Intervenors and their clients

and members.       ECF No. 28 at 12-14.        Texas primarily responds by contending that two

“presumptions of adequate representation” apply to this motion. ECF No. 57 at 2. In fact, neither

does—and even were they to apply, Proposed Intervenors have overcome them.

          First, Texas cites a presumption of representation where an intervenor has “the same ultimate

objective as a party.” Id. (quoting Texas, 805 F.3d at 662-63). It argues that this presumption applies

because both the Proposed Intervenors and the federal defendants “share the same overarching goal,”

defending the DHS Memo that Texas has sued to enjoin. Id. at 3-4. But the Fifth Circuit has squarely

rejected that gloss. Brumfield v. Dodd held that this presumption “d[id] not apply” even though “both

the state and the [intervenors]” “vigorously oppose[d] dismantling the voucher program” at issue. 749

F.3d 339, 345 (5th Cir. 2014). The presumption was inapplicable because the state had “many

interests” at stake, including its relationship with the federal government, not shared by intervenors.

Id. at 346.

          Proposed Intervenors’ interests likewise diverge from those of the federal Defendants in

concrete, material ways. See ECF No. 28 at 13-14. For example, the federal government will be

hesitant to put forward the harms of immigration enforcement actions Texas seeks to impose, including

removal, as it is the federal government itself that takes such enforcement actions. See id. And even

to the extent Defendants acknowledge those harms, they will do so from a fundamentally different

perspective. Proposed Intervenors seek to ensure that the harms imposed by injunctive relief are

fully presented for consideration (including with evidence—which cannot be submitted through

amicus participation). Additionally, the government may be unwilling to argue for limits on its

                                                   2
      Case 6:21-cv-00003 Document 64 Filed on 02/06/21 in TXSD Page 3 of 8




authority to enter into certain agreements. See id. Consequently, as in Brumfield, the presumption

does not apply.

       Texas seeks to distinguish Brumfield by noting that the intervenors there had staked out a

different legal position than the state. ECF No. 57 at 6. That misunderstands Brumfield, which

held that, even assuming the presumption’s applicability, divergent legal positions were “enough

to rebut” it. 749 F.3d at 346. Similarly, here, even were the presumption applicable (which it is

not), it would be rebutted because of the divergent interests and arguments mentioned above. That

such contrary arguments had previously been made in Brumfield (a backward-looking appeal) is

not relevant; intervention is necessarily predictive, and certainty is not required to establish

inadequacy. See id.; Wal-Mart Stores, Inc. v. Texas Alcoholic Beverage Comm’n, 834 F.3d 562, 569

(5th Cir. 2016) (“Because intervention necessarily occurs before the litigation has been resolved,

the [intervenor] need only show that the representation may be inadequate.”).

       The second presumption of adequacy Texas advances is also inapplicable. Indeed, Texas

simply assumes that the federal government is “charged by law with representing the interests” of

Proposed Intervenors and their members and clients. ECF No. 57 at 2 (quoting Texas, 805 F.3d at 661)

(emphasis added). But this presumption applies only “where one party is a representative of the

absentee by law,” not in every instance when intervention is sought on the same side as a governmental

entity. Entergy Gulf States Louisiana, L.L.C. v. EPA, 817 F.3d 198, 203 (5th Cir. 2016) (quoting

Brumfield, 749 F.3d at 345, and finding the presumption inapplicable absent a showing “that EPA is a

representative of Sierra Club by law”); see also Wal-Mart, 834 F.3d at 569 n.7 (5th Cir. 2016) (Entergy

“clarified” the presumption’s scope). As previously explained, the federal government initially placed

Proposed Intervenors’ clients and members in immigration proceedings and would be effectuating their

removals. See generally ECF No. 28 at 2-4. In these respects, Proposed Intervenors’ interests are

directly opposed to the federal government’s, which cannot be their representative by law.


                                                  3
      Case 6:21-cv-00003 Document 64 Filed on 02/06/21 in TXSD Page 4 of 8




        Moreover, even if this presumption applied, Proposed Intervenors have overcome it by

showing “adversity of interest”—“that [Defendants’] interests diverge from [Proposed Intervenors’] in

a manner germane to the case.” Texas, 805 F.3d at 662. The federal role in enforcement “limits the

range of arguments it can advance.” Wal-Mart Stores, Inc., 834 F.3d at 569. That is enough to rebut

this presumption as well.

        Texas attempts to contest these examples of divergent interests and their potential effects on

the litigation.   For example, Texas dismisses Proposed Intervenors’ showing that the federal

Defendants are unlikely to rely on the harms of enforcement and deportation as “speculation as to

future contingencies.” ECF No. 57 at 7. But, again, that argument misunderstands the predictive

question before the Court: A court need not “say for sure” that a party’s divergent interests “will in

fact result in inadequate representation”; “all that the rule requires” is a showing that “they might.”

Brumfield, 749 F.3d at 346. Proposed Intervenors have made that showing.

        Plaintiff relies heavily on Texas for its presumption arguments, but the Texas court merely

assumed “arguendo that one or both presumptions apply,” and held they were rebutted by a showing

of divergent interests. 805 F.3d at 662-63. As explained above, the same is true here. Texas likewise

relies on Hopwood v. Texas, 21 F.3d 603 (5th Cir. 1994). But there intervenors invoked the state’s

broader interests “at a high level of generality” without explaining their effect “on the state’s defense.”

Texas, 805 F.3d at 662 (discussing Hopwood). Here, Proposed Intervenors have drawn a clear line

from divergent interests to anticipated impacts on the course of the litigation. And Texas’s other cases

are further afield. See Haspel & Davis Milling & Planting Co. v. Bd. Of Levee Comm’rs, 493 F.3d

570, 579 (5th Cir. 2007) (rejecting inapposite intervention arguments regarding relationship between

two governmental entities); Ingebretsen v. Jackson Pub. Sch. Dist., 88 F.3d 274, 281 (5th Cir. 1996)

(rejecting intervention to assert constitutional defenses because existing party could assert them); Doe

v. Duncanville ISD, 994 F.2d 160, 168 (5th Cir. 1993) (rejecting intervention on timeliness grounds

and only tentatively addressing adequacy).
                                                    4
      Case 6:21-cv-00003 Document 64 Filed on 02/06/21 in TXSD Page 5 of 8




          Particularly in light of “the broad policy favoring intervention,” Wal-Mart Stores, Inc., 834

F.3d at 569, requiring any doubt to be “resolved in favor of the proposed intervenor,” Entergy, 817

F.3d at 203, Proposed Intervenors are entitled to intervention as of right.

    II.      PERMISSIVE INTERVENTION SHOULD BE GRANTED.

          As Texas appropriately recognizes, permissive intervention is within the Court’s broad

discretion. Franciscan Alliance v. Azar, 414 F. Supp. 3d 928, 940 (N.D. Tex. 2019) (granting

permissive intervention to nonprofit organizations with affected members, to defend a medical

nondiscrimination regulation). As with intervention as of right, “permissive intervention should

be liberally construed.” Hanover Ins. Co. v. Superior Labor Servs., Inc., 179 F. Supp. 3d 656, 667

(E.D. La. 2016). In East Texas Baptist University v. Sebelius, for example, a Court in this district

granted permissive intervention where, “[a]lthough [the intervenor’s] and the existing plaintiffs’

interests are very similar, [the intervenor]’s involvement w[ould] add a different perspective that

w[ould] contribute to the development of the issues.” 2013 WL 4678016 at *6 (S.D. Tex. Aug.

30, 2013).

          Here, Proposed Intervenors will significantly contribute to development of the underlying

issues. Proposed Intervenors have extensive experience and familiarity with orders of removal,

detention, and paths to post-removal-order immigration relief. See ECF No. 28 at 2-6. This Court

has asked the parties questions throughout these proceedings regarding aspects of immigration law

and agency practice with which Proposed Intervenors are deeply familiar. For example, at the

hearing regarding the motion for a temporary restraining order, this Court asked whether and how

DHS can decline to execute a removal order. Tr. of Jan. 22, 2021 Hearing at 43. Proposed

Intervenors have experience with stays of removal and permanent immigration relief following the

issuance of a final order. This includes insights from members’ and clients’ experiences with the

process by which many people with final removal orders live in the community on orders of

                                                    5
      Case 6:21-cv-00003 Document 64 Filed on 02/06/21 in TXSD Page 6 of 8




supervision for years, as well as relevant types of immigration relief. ECF 28-1 (Espinosa Decl.)

¶¶ 8-9; ECF 28-2 (Garza Decl.) ¶¶ 4, 11. Proposed Intervenors’ insights and evidence will

facilitate a complete and robust presentation of the issues. Moreover—contrary to Texas’s

assertions—Proposed Intervenors bring a critical new perspective to this litigation, including

arguments that otherwise would not adequately be advanced. As described above, Proposed

Intervenors seek to ensure the harms of injunctive relief are fully presented for consideration.

       The cases Texas cites, in which the Fifth Circuit upheld district court decisions exercising

discretion to deny intervention, are inapposite. The question here is simply whether there are good

reasons to grant intervention, without the “exceedingly deferential” overlay which Texas admits

is so important in the appellate context. ECF No. 57 at 8 (internal quotation marks omitted); see,

e.g., New Orleans Pub. Serv., Inc. v. United Gas Pipe Line Co., 732 F.2d 452, 471, 473 (5th Cir.

1984) (en banc) (emphasizing the “most restrictive” standard of review). Nor, as Texas claims,

would adequacy of representation—which is not mentioned in the permissive Rule—foreclose

permissive intervention.    Instead, representation is merely one of many factors courts may

consider, as Texas’s cases demonstrate. See, e.g., United States v. Tex. E. Transmission Corp.,

923 F.2d 410, 416 (5th Cir. 1991) (noting other reasons for denial); Staley v. Harris Cty., 160 F.

App’x 410, 414 (5th Cir. 2006) (unpublished) (same).

       Ultimately, Texas’s argument comes down to purported delay and burden. But Proposed

Intervenors’ involvement will not delay this case; indeed, their opposition to preliminary

injunction would be filed at the same time as the federal Defendants’. ECF No. 44 at 3. As for

burden, the core of Texas’s objection appears to be the need to respond to Proposed Intervenors’




                                                 6
      Case 6:21-cv-00003 Document 64 Filed on 02/06/21 in TXSD Page 7 of 8




briefing. 1 Of course, were Texas correct that Proposed Intervenors contribute “no new issues,”

ECF No. 57 at 8, that would minimize any burden regarding response. But, in reality, Proposed

Intervenors bring different arguments, evidence, perspective, and emphasis to bear, which will aid

the Court in resolving this case. While Texas will need to grapple with those issues in its briefing,

that is not undue burden—indeed, it is the whole point of intervention. 2 Permissive intervention

will aid the just resolution of the issues in this case and is warranted.

                                           CONCLUSION

        This Court should grant the motion.



//




1
  Texas also mentions discovery, but Proposed Intervenors do not intend to seek any discovery at this
stage beyond copies of disclosures made between the parties pursuant to the Court’s orders. As discussed
in prior hearings, it is doubtful that any later discovery will be conducted.
2
  Intervention in United States v. S. Fla. Water Mgmt. Dist. might have caused “further deterioration of
the Everglades” during the resulting delay. 922 F.2d 704, 712 (11th Cir. 1991). No such harm is at stake
here.
                                                   7
      Case 6:21-cv-00003 Document 64 Filed on 02/06/21 in TXSD Page 8 of 8




                                                      Respectfully submitted,
 Omar C. Jadwat*                                      /s/ Andre Segura
 Michael Tan**                                        Andre Segura (Attorney-In-Charge)
 Anand Balakrishnan*                                  (Tex. 24107112; S.D. Tex. 3123385)
 Noor Zafar**                                         Kathryn Huddleston**
 AMERICAN CIVIL LIBERTIES UNION                       AMERICAN CIVIL LIBERTIES UNION
 FOUNDATION, IMMIGRANTS’ RIGHTS PROJECT               FOUNDATION OF TEXAS, INC.
 125 Broad Street, 18th Floor                         5225 Katy Fwy., Suite 350
 New York, NY 10004                                   Houston, Texas 77007
 (212) 549-2600                                       (713) 942-8146
 ojadwat@aclu.org                                     asegura@aclutx.org
 mtan@aclu.org                                        khuddleston@aclutx.org
 abalakrishnan@aclu.org
 nzafar@acutx.org
                                                      *pro hac vice forthcoming
 Cody Wofsy**                                         **admitted pro hac vice
 Spencer E. Amdur**
 AMERICAN CIVIL LIBERTIES UNION
 39 Drumm Street
 San Francisco, CA 94111
 Telephone: (415) 343-1198
 cwofsy@aclu.org
 samdur@aclu.org


                                  CERTIFICATE OF SERVICE

                 I hereby certify that I served a copy of the foregoing reply via the Court’s ECF

filing system.

                                                        /s/ Andre Segura
                                                        Andre Segura


                               CERTIFICATE OF COMPLIANCE

       The undersigned counsel certifies that the total number of words in this motion, exclusive

of the matters designated for omission, is 1,982 words as counted by Microsoft Word Software.

                                                       /s/ Andre Segura
                                                       Andre Segura




                                                  8
